Case: 4:19-cr-00718-RWS-JMB Doc. #: 5 Filed: 08/29/19 Page: 1 of 3 PageID #: 23



                              IN THE UNITED STATES DISTRICT COURT
                                                                                        FILED
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION                             AUG 2 9 2019
                                                                                   U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
                                                                                         ST. LOUIS
UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )
                                              )
          vs.                                 )
                                              )    4:19CR718 RWS/JMB
MARCUS JERMAINE MOORE,                        )
    aka "'Shorty"; "Short";                   )
    "Marcus Stidman";                         )
                                              )
                  Defendant.                  )


                   MOTION FOR PRE-TRIAL DETENTION AND HEARING

          Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Angie E. Danis, Assistant United

States Attorney for said District, and moves the Court to order defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

Section 3141, et seq.

     As and for its grounds for detention, the    governm~nt   requests this Court to consider the

following factors pursuant to Title 18, United States Code, Section 3142(g)(l), (2), and (3):

                                       Presumption of Detention

     1.         The defendant is charged in Count 1 with offenses for which a maximum term of

imprisonment of 20 years is prescribed in the Controlled Substances Act Title 21, United States

Code, Section 801, et seq.), conspiracy to distribute controlled substances.
Case: 4:19-cr-00718-RWS-JMB Doc. #: 5 Filed: 08/29/19 Page: 2 of 3 PageID #: 24



     2.        Accordingly, a r_ebuttable presumption arises, pursuant to Title 18, United States Code,

Section 3142(e)(3), that there are no conditfons or combination of conditions which will

reasonably assure the safety of any other person and the community.

                               The Nature and Circumstances of the Offense

          3.       The defendant is charged in Count I of the Indictment with Conspiracy to Distribute

both heroin and fentanyl.

          4.       The current case involves Marcus Moore acting as a distributor of heroin and

fentanyl to multiple, lower-level dealers, who would then redistribute the controlled substances

throughout the St. Louis Metropolitan area.

          5.       Marcus and his cousin, co-defendant Christopher Moore, ran a car wash located at

3 840 Cote Brilliante, in the City of St. Louis, which served as a base of their criminal enterprise.

From this location, Marcus Moore is captured on wiretap surveillance and physical surveillance

dealing controlled substances.

                          The Weight of the Evidence Against the Defendant

          6.       The defendant is a documented member of the 41 Delmar Mob criminal street

gang, which, in addition to narcotics dealing, has been involved in multiple acts of violence, to

include murder, throughout the St. Louis area since as early as the 1990s.

          7.       The defendant is captured on both audio and video surveillance engaging in his

criminal activities, to include controlled purchases of narcotics made directly from him.

                        The History and Characteristics of the Defendant and
                     the Nature and Seriousness of the Danger to the Community

          8.       The defendant was on federal supervised release at the time of much of the conduct

encompassed in this Indictment. Since on federal supervised release for narcotic and weapons
Case: 4:19-cr-00718-RWS-JMB Doc. #: 5 Filed: 08/29/19 Page: 3 of 3 PageID #: 25



offenses, the defendant has twice been revoked, displaying a pattern of not conforming with

conditions of supervision.

       9.      The defendant has multiple other convictions involving _the distribution of

narcotics.

       WHEREFORE, the government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.



                                             Respectfully submitted,


                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY


                                             Isl Angie E. Danis
                                             ANGIE E. DANIS, #64805MO
                                             Assistant United States Attorney
                                             Thomas F. Eagleton Courthouse
                                                     '
                                             111 South Tenth Street, 20th Floor
                                             St. Louis, Missouri 63102
                                             (314) 539-2200
